Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 3, 6-9, 12-15, 18-20, 22, 24,  and 26-29 are presented for examination.
Claims 7, 13, and 19 are amended. 
Claims 1-2, 4-5, 10-11, 16-17, 21, 23 and 25 are canceled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after Final Rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/23/2021 has been entered.

Response to Arguments
Regarding double patenting applicant’s arguments, see page 11 paragraph 4, filed March 23, 2021, have been fully considered and are persuasive.  The double patenting have been withdrawn in view of Terminal Disclaimer filed and approved on 3/23/2021. 
Regarding 35 U.S.C. 112 second paragraph applicant’s arguments, see page 11 paragraph 7, filed March 23, 2021, with respect to claims 7, 13 and 19 have been fully considered and are persuasive.  The 35 U.S.C. 112 second paragraph rejection of claims 7, 13 and 19 have been withdrawn. 
Regarding 35 U.S.C. 103(a) applicant’s arguments, see page 12 paragraph 3 -  page 15 (all), filed March 23, 2021, with respect to claims 3, 9 and 15 have been fully considered and are not persuasive.   

Regarding claim 1, the applicant first argued that, see page 12 – page 14 paragraph 2, “ … Applicant, however, respectfully submits that the Short Preambles 514, 514 shown in FIG. 5A of Cai are not OFDM symbols. Also, Long Preambles 520, 520 shown in FIG. 5A of Cai are not OFDM symbols.  … The Short Preambles 514, 514 shown in FIG. 5A of Cai are not OFDM symbols. 
a part of the Common Preamble or Post-amble Symbol, which is an OFDM symbol (see, e.g., paragraph [0024] of Cai: "FIG. 5A illustrates an exemplary OFDM symbol structure of a common preamble or post-amble that contains two common preamble sequences in one OFDM symbol.") Thus, the Short Preambles 514, 514 constitute only a part of one OFDM symbol, and Cai fails to teach or suggest the claimed last two OFDM symbols (the first and second OFDM symbols). 

In response to applicant's argument, the examiner respectfully disagrees with the argument above.
	Regarding claim 1, Cai clearly teaches, the first OFDM symbol and the second OFDM symbol are last two OFDM symbols of the first unit, and the third OFDM symbol and the fourth OFDM symbol are last two OFDM symbols of the second unit (see para. 0046, FIG. 3B shows DL subframe k, where Data symbol n and Data symbol n+1 are respectfully, the first OFDM symbol and the second OFDM symbol of last two OFDM symbols of the first unit {DL subframe k}, Fig.3B shows DL subframe k+1, where Data Symbol n-1 and Data Symbol n are respectfully, the third OFDM symbol and the fourth OFDM symbol of last two OFDM symbols of the second unit {DL subframe k+1}, see also Fig4B, DL subframe k, with Data Symbol n-1 and Common Post-amble Symbol 422 / the first OFDM symbol and the second OFDM symbol are last two OFDM symbols of the first unit, and also Fig. 4B, showing DL subframe K+1 with Data Symbol n-1 and Data Symbol n / the third OFDM symbol and the fourth OFDM symbol are last two OFDM symbols of the second unit.

	Regarding claim 1, the applicant further argued that, see page 14 paragraph 3 – page 15, “ … Furthermore, Applicant respectfully submits that Onggosanusi in view of Cai fails to teach or suggest the claimed features that the first secondary synchronization signal and the second secondary synchronization signal are different. 
In rejecting independent claim 3, the Office Action relies upon the secondary SCHs (S- SCHs) of Onggosanusi to teach the claimed first and second secondary synchronization signals shown in FIGs. 12A and 12B (Office Action, page 10). … FIG. 12B of Onggosanusi FIG. 12B of 
Other independent claims 9 and 15, as amended, recite similar features of claim 3 noted above, and are patentable over Onggosanusi in view of Cai and further in view of Akita at least for similar reasons set forth above with regard to claim 3.

In response to applicant's argument, the examiner respectfully disagrees with the argument above.
	Regarding claim 1, Cai clearly teaches, the first secondary synchronization signal and the second secondary synchronization signal are different (see para. 0042, the receive unit 111 is configured to receive both the primary and secondary portions of the cellular downlink synchronization signal from the base station transmitter 105. The processing unit 112 is configured to identify and extract the secondary portion, which provides cell-specific parameters for the centric cell, see also para. 0043, providing the primary and secondary portions of the cellular downlink synchronization signal allow timing and frequency offset issues to be resolved before cell-specific information is determined, see also para. 0095-0096, the timing and primary sequence index are jointly detected, see para. 0058, lines 1-4, the secondary synchronization signal carries/ specifying, the Cell ID / synchronization signals are different, see also para. 0092); and Onggosanusi clearly teaches, the first secondary synchronization signal and the second secondary synchronization signal are different (see para. 0062-0064, Fig.9E, The structure in FIG. 9B is simply a variation of FIG. 9A where two distinct SSCs are employed instead of one. Also, the structure in FIG. 9E interleaves the primary and secondary synchronization codes. Analogous to the previous embodiments, SSC1 and SSC2 are distinct, clearly  the first secondary synchronization signal { SSC1} and the second secondary synchronization signal {SSC2} are different/distinct )

The applicant further argues, Claims 6-8, 12-14, 18-20, 22, 24 and 26-29 are patentable over Onggosanusi in view of Cai and further in view of Akita at least by virtue of their dependencies from allowable independent claims 3, 9 and 15, respectively. In view of the foregoing, Applicant respectfully requests that claims 3, 6-9, 12-15 and 18- 20, 22, 24 and 26-29 pass to issue. 
The examiner respectfully disagrees with the argument above. Pear above cited reasons, the above listed claims are not allowable.- 15 - 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 7-8, 9, 13-14, 15, 19-21, 23, 25, and 27-29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Onggosanusi et al. (US Pub.: 2008/0019350), and further in view of Cai et al. (US Pub. No.: 2006/0062196).

As per claim 3, Onggosanusi discloses A communication method, comprising:
receiving at least a part of a frame (see Fig.12 A, a 10ms frame), wherein the frame consists of twenty units (see Fig.12A, the frame is divided into twenty time periods/20 units, the sub-frame are of equal length) including a first unit and a second unit, wherein the first unit comprises a first set of Orthogonal Frequency Division Multiplexing (OFDM) symbols including a first OFDM symbol and a second OFDM symbol, the second unit comprises a second set of OFDM symbols including a third OFDM symbol and a fourth OFDM symbol, the first OFDM symbol comprises a first primary synchronization signal, the 
determining a first identifier based on the first primary synchronization signal (see para. 0044, lines 4-8, the primary synchronization signal and consists of symbol timing and primary sequence index detection and the primary sequence index corresponds / specifying/ to the Cell ID (first part) within Cell ID group); 
determining a second identifier based on one of the                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           of the first secondary synchronization signal and the second secondary synchronization signal (see para. 0044, lines 1-4, the secondary synchronization signal carries/ specifying, the Cell ID group) / specifying a second part of the cell identifiers as determined by the mobile station);  and
determining a cell identifier based on the first identifier and the second identifier (see Fig.6, 0044, lines 4-9, the primary sequence index corresponds to the Cell ID (first part) within Cell ID group and the secondary synchronization signal is use to acquire / detect / the Cell ID group (second part), combining first and second part will identify the cell (see also, para. 0034, detecting /determining a full cell ID)), 
wherein: 


Onggosanusi however does not explicitly disclose the first OFDM symbol and the second OFDM symbol are last two OFDM symbols of the first unit, and the third OFDM symbol and the fourth OFDM symbol are last two OFDM symbols of the second unit;

Cai however disclose a communication method (see para. 0014, one method for operating a mobile station for wireless communications, the mobile station is controlled to detect a downlink signal received from a base station, the downlink signal comprises a cell identification sequence as a leading symbol of and as at least part of a preamble of every downlink subframe in time, at least one data symbol, at a position subsequent to the cell identification sequence in time, in every downlink subframe of the downlink signals), the first OFDM symbol and the second OFDM symbol are last two OFDM symbols of the first unit, and the third OFDM symbol and the fourth OFDM symbol are last two OFDM symbols of the second unit (see para. 0046, FIG. 3B shows DL subframe k, where Data symbol n and Data symbol n+1  the first OFDM symbol and the second OFDM symbol of last two OFDM symbols of the first unit {DL subframe k}, Fig.3B shows DL subframe k+1, where Data Symbol n-1 and Data Symbol n are respectfully, the third OFDM symbol and the fourth OFDM symbol of last two OFDM symbols of the second unit {DL subframe k+1}, see also Fig.4B, DL subframe k, with Data Symbol n-1 and Common Post-amble Symbol 422 / the first OFDM symbol and the second OFDM symbol are last two OFDM symbols of the first unit, and also Fig. 4B, showing DL subframe K+1 with Data Symbol n-1 and Data Symbol n / the third OFDM symbol and the fourth OFDM symbol are last two OFDM symbols of the second unit, see also Fig.5A,  FIG. 5A illustrates an exemplary OFDM symbol structure of a common preamble or post-amble that contains two common preamble sequences in one OFDM symbol, see para. 0037-0041,  and Fig.5B, para. 0058-0060,  FIGS. 5A and 5B, showing the first OFDM symbol and the second OFDM symbol are last two OFDM symbols in first time period {Short Preamble 514 follow by another Short Preamble 514, are clearly the last two OFDM symbols of the first unit / Section 1}, and the third OFDM symbol and the fourth OFDM symbol are last two OFDM symbols in second time period {Long Preamble 520 follow by another Long Preamble 520, are clearly are last two OFDM symbols in second time period / Section 2}, where the cell-specific preamble sequences as shown in Table 1 above are first divided into several groups, 8 groups, there are totally 8 long preamble sequences for 8 different groups, respectively, each BS sends the repetitions of IFFT of its long preamble 520 as a legacy preamble group ID in the second section of the common preamble as shown as FIG. 5B. The MSS detect this group ID with much less complexity because of the smaller number of possible long preamble sequences (only 8) and shorter preamble length (only 1/4 of the legacy preamble length). Once the MSS knows the preamble group ID, the MSS can start to search the possible cell-specific preamble sequences within that identified group over the received legacy cell-specific preamble symbol. In this example, the number of possible cell-specific preamble sequences in each group is only 1/8 of the total number of cell-specific preamble sequences, which is 15 or 16, instead of 114 in absence of the group classification. ).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the functionality of wherein the first OFDM symbol and the second OFDM symbol are 

As per claim 7, the combination of Onggosanusi and Cai disclose the method of claim 3.

Onggosanusi further disclose wherein each of the first and second OFDM symbols comprises a plurality of subcarriers arranged in frequency domain, a part, but not all, of the plurality of subcarriers of the first OFDM symbol are allocated to carry the first primary synchronization signal and remaining of the plurality of subcarriers of the first OFDM symbol are not allocated to carry the first primary synchronization signal; and a part, but not all, of the plurality of subcarriers of the second OFDM symbol are allocated to carry the first secondary synchronization signal and remaining of the plurality of subcarriers of the second OFDM symbol are not allocated to carry the first secondary synchronization signal (see Fig.12A, Fig.12B, showing the first and second OFDM symbols comprises a plurality of subcarriers, the P-SCH is repeated several times across the frame, P-SCH is inserted in the last OFDM symbol of a sub-frame although the position within the sub-frame is quite arbitrary. In FIG. 12A, the P-SCH is transmitted in the same sub-frame as S-SCH. One full OFDM symbol with a two times repetitive structure is dedicated for the P-SCH, whereas the S-SCH uses a portion of the pilot tones).  

As per claim 8, the combination of Onggosanusi and Cai disclose the method of claim 3.

Onggosanusi further disclose wherein the first unit has a length of 0.5 millisecond, and the first OFDM symbol is a last OFDM symbol in the time slot first unit (see Fig.12A, Fig.12B, the first time period has a length of 0.5 millisecond (a Frame length of 10 ms with 20 OFDM symbol each 0.5 millisecond length, 

As per claim 9, claim 9 is rejected the same way as claim 3. Onggosanusi also disclose An apparatus for a terminal (see Fig.1, UE 110), comprising: a circuitry (see Fig.1, UE 110 with Processing Unit 112).

As per claim 13, claim 13 is rejected the same way as claim 7.
As per claim 14, claim 14 is rejected the same way as claim 8.

As per claim 15, claim 15 is rejected the same way as claim 3. Onggosanusi also disclose A communication device (see Fig.1, Base Station 105), comprising: a circuitry (see Fig.1, Base Station 105 with a CPU).

As per claim 19, claim 19 is rejected the same way as claim 7.

As per claim 20, claim 20 is rejected the same way as claim 8.


As per claim 23, claim 23 is rejected the same way as claim 21.

As per claim 25, claim 25 is rejected the same way as claim 21.

As per claim 27, the combination of Onggosanusi and Cai disclose the method of claim 3.

Onggosanusi further disclose wherein the first identifier is partial information for the cell identifier and the second identifier is the remaining information for the cell identifier (see para. 0044, lines 1-4, the secondary synchronization signal carries/ specifying, the Cell ID group) / the second identifier of the cell 0044, lines 4-9, the primary sequence index corresponds to the Cell ID (first part) within Cell ID group and the secondary synchronization signal is use to acquire / detect / the Cell ID group (second part), combining first and second part will identify the cell (see also, para. 0034, detecting /determining a full cell ID)).  

As per claim 28, claim 28 is rejected the same way as claim 27.
As per claim 29, claim 29 is rejected the same way as claim 27.

28. (New) The apparatus of claim 9, wherein the first identifier is partial information for the cell identifier and the second identifier is the remaining information for the cell identifier.  

Claims 6, 12, 18, 22, 24, and 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Onggosanusi et al. (US Pub. No.: 2007/0248068), in view of Cai et al. (US Pub. No.: 2006/0062196), and further in view of Akita et al. (US Pub. No.: 2007/0183306).

As per claim 6, the combination of Onggosanusi and Cai disclose the method of claim 3.

The combination of Onggosanusi and Cai however does not explicitly disclose wherein:
receiving the at least the part of the frame comprises: receiving a first radio frequency (RF) signal and a second RF signal through one or more antennas; converting the first RF signal into a first baseband signal having a lower center frequency than the first RF signal; and -4-Docket No. SLO1.ET008C6Application No. 16/114,224Reply to Office Action of August 23, 2019converting the second RF signal into a second baseband signal having a lower center frequency than the second RF signal.

Akita however disclose wherein: receiving the at least a part of the frame comprises: receiving a first radio frequency (RF) signal and a second RF signal through one or more antennas (see Fig.4, para. 0023, predetermined resource blocks 410 are predefined frequency bands / receiving at least a part of a frame, a first RF and a second RF); converting the first RF signal into a first baseband signal having a lower 

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the functionality of wherein: receiving the at least the part of the frame comprises: receiving a first radio frequency (RF) signal and a second RF signal through one or more antennas; converting the first RF signal into a first baseband signal having a lower center frequency than the first RF signal; and -4-Docket No. SLO1.ET008C6Application No. 16/114,224Reply to Office Action of August 23, 2019converting the second RF signal into a second baseband signal having a lower center frequency than the second RF signal, as taught by Akita, in the system of Onggosanusi2007 and Cai, so as to generate and process an improved synchronization channel including a plurality of sequence elements in an ODFMA system, see Akita, paragraphs 0003, lines 1-3.

As per claim 12, claim 12 is rejected the same way as claim 6.
As per claim 18, claim 18 is rejected the same way as claim 6.

As per claim 22, the combination of Onggosanusi and Cai disclose the method of claim 3.

The combination of Onggosanusi and Cai however does not explicitly disclose wherein the first secondary synchronization signal and the second secondary synchronization signal comprise maximum-length sequences, respectively.

Akita however disclose wherein the first secondary synchronization signal and the second secondary synchronization signal comprise  maximum-length sequences, respectively (see para. 0032-0035, in order to obtain a maximum number of sequences, the reference sequence will be constructed by starting with a sequence whose length N.sub.G is a prime number and then performing modifications. In the preferred embodiment, one of the following two modifications is used: [0034] 1. Choose N.sub.G to be the smallest prime number that is greater than N.sub.p and generate the sequence set. Truncate the sequences in the set to N.sub.p; or [0035] 2. Choose N.sub.G to be the largest prime number that is smaller than N.sub.p and generate the sequence set. Repeat the beginning elements of each sequence in the set to append at the end to reach the desired length N.sub.p, see also para. 0025, 0026).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the functionality of wherein a second sequence and a fourth sequence are maximum-length sequences, as taught by Akita, in the system of Onggosanusi and Cai, so as to generate and process an improved synchronization channel including a plurality of sequence elements in an ODFMA system, see Akita, paragraphs 0003, lines 1-3.

As per claim 24, claim 24 is rejected the same way as claim 22.

As per claim 26, claim 26 is rejected the same way as claim 22.

Second Rejection:

Claims 3, 7-8, 9, 13-14, 15, 19-21, 23, 25, and 27-29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Onggosanusi et al. (US Pub.: 2008/0019350), and further in view of 3GPP (Chunghwa Telecom Laboratories (CHTTL) - Three-Step Initial Cell Search and System Acquisition for E-UTRA, Meeting #45, R1-061144, 05-2006).

As per claim 3, Onggosanusi et al discloses A communication method, comprising:
receiving at least a part of a frame (see Fig.12 A, a 10ms frame), wherein the frame consists of twenty units (see Fig.12A, the frame is divided into twenty time periods/20 units, the sub-frame are of equal length) including a first unit and a second unit, wherein the first unit comprises a first set of Orthogonal Frequency Division Multiplexing (OFDM) symbols including a first OFDM symbol and a second OFDM symbol, the second unit comprises a second set of OFDM symbols including a third OFDM symbol and a fourth OFDM symbol, the first OFDM symbol comprises a first primary synchronization signal, the second OFDM symbol comprises a first secondary synchronization signal, the third OFDM symbol comprises the first primary synchronization signal and the fourth OFDM symbol comprises a second secondary synchronization signal (see Fig.6,  Fig.12A, Fig.12B, para. 0044, 0090, the SCH structure consists of both the primary SCH (P-SCH) and secondary SCH (S-SCH), two exemplary embodiments for the distributed structure are depicted in FIGS. 12A and 12B. The P-SCH is repeated several times across the frame. Four times insertion, any other insertion factor may also be used, the P-SCH is inserted in the last OFDM symbol of a sub-frame although the position within the sub-frame is quite arbitrary. In FIG. 12A, the P-SCH is transmitted in the same sub-frame as S-SCH. One full OFDM symbol with a two times repetitive structure is dedicated for the P-SCH, whereas the S-SCH uses a portion of the pilot tones. See also Fig.13A, Fig.13B, showing symbol 1, symbol 2, symbol 3, and symbol 4, see para. 0091, in FIG. 13A, all the P-SCH tones are utilized which results in a non-repetitive time domain structure, a two time repetitive structure within each symbol may also be utilized, which results in the structure depicted in FIG. 13B where every other P-SCH tone is utilized); 
determining a first identifier based on the first primary synchronization signal (see para. 0044, lines 4-8, the primary synchronization signal and consists of symbol timing and primary sequence index 
determining a second identifier based on one of the                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           of the first secondary synchronization signal and the second secondary synchronization signal (see para. 0044, lines 1-4, the secondary synchronization signal carries/ specifying, the Cell ID group) / specifying a second part of the cell identifiers as determined by the mobile station);  and
determining a cell identifier based on the first identifier and the second identifier (see Fig.6, 0044, lines 4-9, the primary sequence index corresponds to the Cell ID (first part) within Cell ID group and the secondary synchronization signal is use to acquire / detect / the Cell ID group (second part), combining first and second part will identify the cell (see also, para. 0034, detecting /determining a full cell ID)), 
wherein: 
the first secondary synchronization signal and the second secondary synchronization signal are different (see para. 0042, the receive unit 111 is configured to receive both the primary and secondary portions of the cellular downlink synchronization signal from the base station transmitter 105. The processing unit 112 is configured to identify and extract the secondary portion, which provides cell-specific parameters for the centric cell, see also para. 0043, providing the primary and secondary portions of the cellular downlink synchronization signal allow timing and frequency offset issues to be resolved before cell-specific information is determined, see also para. 0095-0096, the timing and primary sequence index are jointly detected, see para. 0058, lines 1-4, the secondary synchronization signal carries/ specifying, the Cell ID / synchronization signals are different, see also para. 0092).

Onggosanusi however does not explicitly disclose the first OFDM symbol and the second OFDM symbol are last two OFDM symbols of the first unit, and the third OFDM symbol and the fourth OFDM symbol are last two OFDM symbols of the second unit;

3GPP however disclose a communication method wherein a first OFDM symbol and a second OFDM symbol are last two OFDM symbols of a first unit, and a third OFDM symbol and a fourth OFDM symbol are last two OFDM symbols of a second unit (see section 2, The proposed frame structure is shown in Fig. 1. Four SCH symbols are multiplexed in every 10 ms frame [3]. The first and second SCH symbols are mapped in the 10th sub-frame. The third and the fourth SCH symbols are mapped in the 20th sub-frame. Also, The proposed sub-frame structure with SCH symbols is shown in Fig. 1. Two SCH symbols are mapped to the last two OFDM symbols [4]. The first SCH symbol is used for signal detection. The second SCH symbol is used for symbol and sub-frame timing detection. Also, Since two consecutive SCHs are allocated at the last two OFDM symbols of the 10th and 20th sub-frame. The sub-frame and frame boundaries are also determined).

    PNG
    media_image1.png
    929
    1371
    media_image1.png
    Greyscale



th sub-frame, the third and the fourth SCH symbols are mapped in the 20th sub-frame, the first SCH symbol is used for signal detection, and the second SCH symbol is used for symbol and sub-frame timing detection, see 3GPP, para. 0011-0013.

As per claim 7, the combination of Onggosanusi and 3GPP disclose the method of claim 3.

Onggosanusi further disclose wherein each of the first and second OFDM symbols comprises a plurality of subcarriers arranged in frequency domain, a part, but not all, of the plurality of subcarriers of the first OFDM symbol are allocated to carry the first primary synchronization signal and remaining of the plurality of subcarriers of the first OFDM symbol are not allocated to carry the first primary synchronization signal; and a part, but not all, of the plurality of subcarriers of the second OFDM symbol are allocated to carry the first secondary synchronization signal and remaining of the plurality of subcarriers of the second OFDM symbol are not allocated to carry the first secondary synchronization signal (see Fig.12A, Fig.12B, showing the first and second OFDM symbols comprises a plurality of subcarriers, the P-SCH is repeated several times across the frame, P-SCH is inserted in the last OFDM symbol of a sub-frame although the position within the sub-frame is quite arbitrary. In FIG. 12A, the P-SCH is transmitted in the same sub-frame as S-SCH. One full OFDM symbol with a two times repetitive structure is dedicated for the P-SCH, whereas the S-SCH uses a portion of the pilot tones).  

As per claim 8, the combination of Onggosanusi and 3GPP disclose the method of claim 3.

Onggosanusi further disclose wherein the first unit has a length of 0.5 millisecond, and the first OFDM symbol is a last OFDM symbol in the time slot first unit (see Fig.12A, Fig.12B, the first time period has a length of 0.5 millisecond (a Frame length of 10 ms with 20 OFDM symbol each 0.5 millisecond length, 10/20 = 0.5 ms), and showing the first OFDM symbol is a last OFDM symbol in the time slot first time period).

As per claim 9, claim 9 is rejected the same way as claim 3. Onggosanusi also disclose An apparatus for a terminal (see Fig.1, UE 110), comprising: a circuitry (see Fig.1, UE 110 with Processing Unit 112).

As per claim 13, claim 13 is rejected the same way as claim 7.
As per claim 14, claim 14 is rejected the same way as claim 8.

As per claim 15, claim 15 is rejected the same way as claim 3. Onggosanusi also disclose A communication device (see Fig.1, Base Station 105), comprising: a circuitry (see Fig.1, Base Station 105 with a CPU).

As per claim 19, claim 19 is rejected the same way as claim 7.

As per claim 20, claim 20 is rejected the same way as claim 8.


As per claim 23, claim 23 is rejected the same way as claim 21.

As per claim 25, claim 25 is rejected the same way as claim 21.

As per claim 27, the combination of Onggosanusi and 3GPP disclose the method of claim 3.

Onggosanusi further disclose wherein the first identifier is partial information for the cell identifier and the second identifier is the remaining information for the cell identifier (see para. 0044, lines 1-4, the secondary synchronization signal carries/ specifying, the Cell ID group) / the second identifier of the cell identifiers as determined by the mobile station, and per para. 0044, lines 4-9, the primary sequence index corresponds to the Cell ID (first part) within Cell ID group and the secondary synchronization signal is use to acquire / detect / the Cell ID group (second part), combining first and second part will identify the cell (see also, para. 0034, detecting /determining a full cell ID)).  

As per claim 28, claim 28 is rejected the same way as claim 27.
As per claim 29, claim 29 is rejected the same way as claim 27.

Claims 6, 12, 18, 22, 24, and 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Onggosanusi et al. (US Pub. No.: 2007/0248068), in view of in view of 3GPP (Chunghwa Telecom Laboratories (CHTTL) - Three-Step Initial Cell Search and System Acquisition for E-UTRA, Meeting #45, R1-061144, 05-2006), and further in view of Akita et al. (US Pub. No.: 2007/0183306).

As per claim 6, the combination of Onggosanusi and 3GPP disclose the method of claim 3.

The combination of Onggosanusi and 3GPP however does not explicitly disclose wherein:
receiving the at least the part of the frame comprises: receiving a first radio frequency (RF) signal and a second RF signal through one or more antennas; converting the first RF signal into a first baseband signal having a lower center frequency than the first RF signal; and -4-Docket No. SLO1.ET008C6Application No. 16/114,224Reply to Office Action of August 23, 2019converting the second RF signal into a second baseband signal having a lower center frequency than the second RF signal.

Akita however disclose wherein: receiving the at least a part of the frame comprises: receiving a first radio frequency (RF) signal and a second RF signal through one or more antennas (see Fig.4, para. 0023, 

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the functionality of wherein: receiving the at least the part of the frame comprises: receiving a first radio frequency (RF) signal and a second RF signal through one or more antennas; converting the first RF signal into a first baseband signal having a lower center frequency than the first RF signal; and -4-Docket No. SLO1.ET008C6Application No. 16/114,224Reply to Office Action of August 23, 2019converting the second RF signal into a second baseband signal having a lower center frequency than the second RF signal, as taught by Akita, in the system of Onggosanusi2007 and 3GPP, so as to generate and process an improved synchronization channel including a plurality of sequence elements in an ODFMA system, see Akita, paragraphs 0003, lines 1-3.

As per claim 12, claim 12 is rejected the same way as claim 6.
As per claim 18, claim 18 is rejected the same way as claim 6.


As per claim 22, the combination of Onggosanusi and 3GPP disclose the method of claim 3.

The combination of Onggosanusi and 3GPP however does not explicitly disclose wherein the first secondary synchronization signal and the second secondary synchronization signal comprise maximum-length sequences, respectively.

Akita however disclose wherein the first secondary synchronization signal and the second secondary synchronization signal comprise  maximum-length sequences, respectively (see para. 0032-0035, in order to obtain a maximum number of sequences, the reference sequence will be constructed by starting with a sequence whose length N.sub.G is a prime number and then performing modifications. In the preferred embodiment, one of the following two modifications is used: [0034] 1. Choose N.sub.G to be the smallest prime number that is greater than N.sub.p and generate the sequence set. Truncate the sequences in the set to N.sub.p; or [0035] 2. Choose N.sub.G to be the largest prime number that is smaller than N.sub.p and generate the sequence set. Repeat the beginning elements of each sequence in the set to append at the end to reach the desired length N.sub.p, see also para. 0025, 0026).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the functionality of wherein a second sequence and a fourth sequence are maximum-length sequences, as taught by Akita, in the system of Onggosanusi and 3GPP, so as to generate and process an improved synchronization channel including a plurality of sequence elements in an ODFMA system, see Akita, paragraphs 0003, lines 1-3.

As per claim 24, claim 24 is rejected the same way as claim 22.

As per claim 26, claim 26 is rejected the same way as claim 22.
Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
a.  	R1-050707, Physical Channels and Multiplexing in Evolved UTRA Downlink, 08-29-09-2, 2005, 3GPP TSG Ran WG1 #42 on LTE, by NTT DoCoMo, NEC, and Sharp (“R1-050707”).

b. 	R1 -060780, SCH Structure and Cell Search Method for E- UTRA Downlink, March 27-31,2006, 3GPP TSG-RAN WG Meeting #44bis, by NTT DoCoMo and NEC (“R1 -060780”).

c. 	R1 -060812, Cell Search Procedure and Channel Structure, March 27-31, 2006, 3GPP TSG RAN WG1 Meeting #44bis, by Samsung (“R1 -060812”).

d.	R1-060860, Aspects and Designs of DL SYNC channel (SCH) for E-UTRA, March 27-31, 2006, 3GPP TSG RAN WG1#44bis, by Texas Instruments (“R1-060860”).

e. 	R1 -061186, SCH Structure and Cell Search Method for E- UTRA Downlink, May 8-12, 2006, 3GPP TSG b RAN WG1 Meeting #45, by NTT DoCoMo (“R1 -061186”).

f.	R1 -061434, Proposal for DL SYNC channel (SCH) for E- UTRA, May 8-12, 2006, 3GPP TSG RAN WG1 #45, by Texas Instruments (“R1 -061434”).

g.	R1-061144, Three-Step Initial Cell Search and System Acquisition for E-UTRA by Chunghwa Telecom Laboratories (CHTTL), 3GPP TSG RAN WG1 Meeting #45, May 8-12, 2006, (“R1 -061144”).

h.	R1 -061744, Proposal for DL SYNC channel (SCH) for E- UTRA, June 27-30, 2006, 3GPP TSG RAN WG1 LTE Adhoc, by Texas Instruments (“R1-061744”).

i.	R1-062990, Outcome of cell search drafting session, 10-9-13, 2006, 3GPP TSG-RAN WG1 #46bis (“R1-062990”).

j.	R1 -070428, Further analysis of initial cell search for approach 1 and 2 - single cell scenario, January 15-19, 2007, 3GPP TSG-RAN WG1 #47-bis, Qualcomm Europe (“R1 -070428”).

K. 	Cho (US Pub. No.:2012/0188977) – see para. 0008, the user equipment may demodulate the received data and control channels by obtaining the frame timing synchronization and scrambling code information of the cell to which it belongs, and consequently detect the cell IDentifier (ID) through the demodulation of Broadcasting CHannel (BCH). See also Fig.11, para. 0076-0077, “FIG. 11 illustrates the process of the UE performing the cell search under the synchronization channel structure as shown in FIG. 6B. In step 1100, the UE detects the starting point of the P-SCH based on the fact that the same sequence is repeated in the P-SCH, as shown in FIG. 6A, in order to obtain the frame timing synchronization. This is achieved by discovering the received signal sample timing giving the maximum correlation value between the presently received signal and the signal received after a lapse of the sample sequence length of the P-SCH. After obtaining the frame timing synchronization, the user equipment proceeds to step 1102 to estimate the frequency error between the base station and the UE eliminated for obtaining the cell-specific scrambling code from the S-SCH. The evaluation of the frequency error may be achieved by correlating the normal P-SCH sequence and the received P-SCH sequence, both in the time region and in the frequency region.  Compensating for the estimated frequency error, the UE proceeds to step 1104 to obtain the cell-specific scrambling code from the received S-SCH. Then, the UE proceeds to step 1106 to verify the synchronization information obtained in the previous steps, and then to step 1108 to end the cell search”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469